Citation Nr: 1139688	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to service connection for PTSD.  The case was later transferred to the Oakland, California, VA regional office.  

The appellant testified before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Special Notice for Claims for PTSD Based Upon a Personal Assault

In this case, a review of the record reflects that the Veteran has claimed that he was exposed to three stressors in service, one of which was based upon a personal assault.  See January 2009 Form 21-0781, Stressful Incident No. 2.  More specifically, the Veteran alleged in this statement that, in June 1980, he was forced into a room by several members of his unit and then beaten up by one of them.  A review of the record reflects that the appellant was provided with Veterans Claims Assistance Act (VCAA) duty to notify notice letters in December 2008 and April 2010.  

However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources, and may include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

As neither of the December 2008 or April 2010 letters informed the Veteran of the alternate forms of evidence that may establish a stressor based upon a personal assault, the Board finds that a remand is necessary to afford the Veteran with appropriate notice.

Development of Additional Stressors

In addition to the personal assault discussed above, the Veteran also claims that he witnessed an air disaster in Germany in 1988 when one plane clipped another, resulting in numerous casualties.  According to an October 2008 VA treatment report, the Veteran stated he "saw the planes clip and he ran."  Although the RO conducted development on the Veteran's third claimed stressor of witnessing a friendly fire incident in 1980, no attempt has been made to verify either of the other two identified stressors (being the victim of a June 1980 physical assault and witnessing the 1988 air disaster).  Accordingly, on remand, such development must be undertaken.  


Outstanding VA Treatment Records

In a January 2010 private counseling intake/assessment report, the Veteran indicated that he has been seeing D.D., N.P., at the Redding VA Outpatient Mental Health Clinic.  However, a review of the record reflects that only VA treatment reports from the White City VA Medical Center (VAMC) through September 2009 have been associated with the record.  Significantly, there is no indication that any subsequent treatment records from White City or any treatment reports from the Redding Outpatient Clinic have been associated with the claims file.  Further, the record also makes reference to vocational rehabilitation notes, which may indicate the presence of additional VA records that may be pertinent to the present appeal.  See, e.g., October 2008 Case Manager Note and December 2008 Vocational Rehabilitation Note. 

Documents, such as medical records generated by VA, are considered to be constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, on remand, the AOJ should also associate the following records with the claims:  treatment records from the VAMC in White City, Oregon, from September 2009 to the present; VA Outpatient Mental Health Clinic records from Redding, Oregon; and any relevant vocational and rehabilitation records.  

Non-Federal Records

An August 2008 VA treatment report reflects that the Veteran has previously been seen by a private psychologist for three months, and a June 2009 addendum note indicates that the Veteran has applied for State of California disability benefits through September 2009.  Once VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records in accordance with 38 C.F.R. § 3.159(e)(2) (2010).   Furthermore, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159 (c)(1).  Accordingly, with the appellant's consent and authorization, these potentially relevant records should be obtained and associated with the claims file.  

VA Examination

In finding that a VA examination is required, the Board notes that the evidence currently of record is insufficient to establish entitlement to service connection for PTSD under the general provisions of 38 C.F.R. § 3.304, which requires corroboration of an in-service stressor as well as a link between the in-service stressor and the claimed PTSD.  In making this conclusion, the Board accepts that a friendly fire incident did occur at Parsberg, Germany, in November 1980.  Although the U.S. Court of Appeals for Veterans Claims (CAVC) has held that corroboration of every detail of a stressor, such as a claimant's own personal involvement, is not necessary in Pentecost v. Principi, 16 Vet. App. 124 (2002), the facts of the current case are distinguishable from those in Pentecost because the claims file contains no corroborated evidence placing the Veteran near the reported incident.  The event itself has been corroborated, as a detailed investigation report that involved interviewing well over fifty service-members (see Agent's Investigative Report of November 1980) is of record, and the suspect involved was charged with murder and attempted murder.  In Pentecost, the appellant presented evidence documenting his presence with his unit at the time certain reported attacks occurred.  Here, there is no such evidence.  Rather, the Veteran specifically indicates that he was not with his unit at the time of the incident, but rather he surreptitiously he had gotten together with friends located at Parsberg such that he was at the scene or in the vicinity of the incident even though there is no evidence of such presence in his service records.  The Veteran's statements, which have varied slightly in their account of the event, while plausible, have not yet been supported by corroborating evidence.  To this end, the Board encourages the Veteran to continue to seek corroborating evidence, to include buddy statements from those, such as his commanding officer, who may be able to verify that he was present for observation of the training events at Hohenfels, Germany, or any friends who may have witnessed him on the railhead in Parsberg, thereby placing him in the general vicinity of the claimed stressful event.  

Therefore, a remand is required so that all possible avenues of entitlement to service connection for PTSD can be fully developed.  In this regard, the Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-01 (Jul. 13, 2010) and 75 Fed. Reg. 41,092-01 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010, but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.  In pertinent part, the amended regulations provide that lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, when a veteran experienced fear of hostile military or terrorist activity.   38 C.F.R. § 3.304(f)(3) (2010).  

With regard to stressors related to fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, is required to confirm "that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor."  Id.  Additionally, "fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others . . . and the veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror."   Id. (emphasis added).  Examples of such hostile military activity includes, but is not limited to, an actual or potential improvised explosive device, vehicle-imbedded explosive device, incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or an attack upon friendly military aircraft.   Id.

Given the Veteran's allegations of fear of hostile military activity, i.e. he reported that he was precluded from entering a tank for fear of his own safety after the incident of November 1980 involving a friendly-fire tank explosion, the Board finds that a VA examination is necessary.  The Board acknowledges that he has been diagnosed with PTSD, but that diagnosis has not been provided by a VA psychologist or psychiatrist who has provided an opinion as to the Veteran's response to the event or circumstance as required by the new regulation.  Accordingly, the Veteran should be provided with a VA examination by a VA psychiatrist or psychologist to determine whether the Veteran's currently diagnosed PTSD is related to his claimed stressors, to include a fear of hostile military activity, in service.  If a diagnosis other than PTSD is provided, however, the examiner also should determine whether such disorder is related to service, and the AOJ is directed to also adjudicate the issue of whether the Veteran may be entitled to service connection for a psychiatric disorder other than PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Provide the appellant with a VCAA duty to notify notice letter that complies with the notification requirements for claims for PTSD based upon a personal assault under 38 C.F.R. § 3.304(f)(5).  That letter must advise the Veteran that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor. 

2.  The AOJ should attempt to verify the Veteran's claimed stressors of being the victim of a June 1980 physical assault and witnessing the 1988 air disaster in Germany.  As necessary, the RO is requested to contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency responsible for unit records during the relevant time periods.

2.  The AOJ should obtain and associate with the claims file copies the following VA records:

(1) VA mental health treatment records from the VAMC in White City, Oregon, from September 2009 to the present; 
(2) All VA Outpatient Mental Health Clinic records from Redding, Oregon; and
(3) All vocational and rehabilitation records, to include any VA vocational rehabilitation folder.  

3.  Upon obtaining any necessary clarification, and authorization and consent to release information, the AOJ should obtain and associate with the claims file copies of records relating to private treatment received by the Veteran (see August 2008 VA treatment report that   reflects that the Veteran has previously been seen by a private psychologist for three months), and all records from the State of California concerning a claim for disability benefits.  

4.  After the above has been accomplished, the AOJ should schedule the Veteran for a VA initial PTSD examination to determine the current nature and etiology of the claimed PTSD condition.  The examiner is to be provided with the claims file for review.  Any required tests, if any, should be performed.  

The examiner is asked to offer an opinion addressing the following questions:

(a)  If a diagnosis of PTSD, as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, is provided, the examiner is asked to specifically identify in the report each alleged in-service stressful experience, event and/or circumstance, as described by the Veteran, that would support the PTSD diagnosis.  In addition, for any stressors that are related to the Veteran's fear of hostile military or terrorist activity, the examiner is requested to state whether the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  Further for any stressors related to an in-service personal assault, the examiner is requested to state whether any direct evidence or evidence of behavior changes indicates that a personal assault occurred in service and, if so, whether any PTSD is related to such personal assault.  

(b)  If a mental disorder diagnosis other than PTSD is provided, the examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that such disorder:  (1) had its onset during service; (2) was caused by any event or incident that occurred during service; (3) existed prior to service and was aggravated beyond its natural progression by service or, (4) was manifested within the year following the Veteran's discharge from service in January 1991.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  In the extraordinary circumstance that any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the claim of entitlement to service connection for PTSD (to include entitlement to service connection for a psychiatric disorder other than PTSD under Clemons v. Shinseki, 23 Vet. App. 1 (2009), if a diagnosis of PTSD is not established)).  If the claim is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

